Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
The application has been amended as follows: 
In the Claims:
12. (New, amended) The implantable dynamic apparatus of claim 11,
comprising a friction applicator which couples the magnet holder to the cylindrical permanent magnet, wherein the friction applicator is configured to apply a static frictional torque to the magnet so that when a moving magnetic field couples to the cylindrical permanent magnet at a torque below the static frictional torque, the cylindrical permanent magnet and the magnet holder turn in unison, and when a moving magnetic field couples to the cylindrical permanent magnet at a torque above the static frictional torque, the cylindrical permanent magnet turns while the magnet holder remains rotationally stationary.

19. (New, amended) An implantable dynamic apparatus comprising:
a first end and a second end, the first end configured for securing to a first portion of bone, the second end configured for securing to a second portion of bone:
a magnetic assembly disposed within the implantable dynamic apparatus and configured to be non-invasively actuated by a moving magnetic field, wherein actuation of the magnetic assembly rotates a lead screw operatively coupled to a nut moveable along a length of the lead screw in response to rotation thereof, the nut containing at least one nut pulley affixed thereto;
at least one exit pulley disposed within the implantable dynamic apparatus at the first end;
at least one tension line fixed relative to the first end and passing over both the at least one nut pulley and the at least one exit pulley; and
wherein the tension line is configured to be secured to a third portion of bone.

	 
Reasons for Allowance
The following is a statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 1, including “wherein the turning of the lead screw in a first direction causes the first abutment to contact the second abutment, stopping the motion of the lead screw with respect to the second portion of the nail, and wherein subsequent turning of the nail in a second direction is not impeded by any jamming between the internally threaded feature and the externally threaded portion.”

Claim 2 is allowed because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 2, including “wherein rotation of the lead screw in a first direction causes the first abutment surface to contact the second abutment surface, stopping the motion of the lead screw with respect to the proximal end of the nail, and wherein subsequent turning of the nail in a second direction is substantially unimpeded by jamming between an internally threaded feature of the distal end of the nail and the externally threaded portion of the lead screw.”

Claims 3, 5-7 and 10 ultimately depend from claim 2 and are therefore allowed for the same reason as claim 2.

Claim 9 is allowed because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 9, including “wherein the 

Claim 11 is allowed because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 11, including “wherein the magnetic assembly comprises a cylindrical permanent magnet, the cylindrical permanent magnet configured to be turned by the moving magnetic field and be held by a magnet holder rotationally coupled to the magnetic assembly.”

Claims 12-16 ultimately depend from claim 11 and are therefore allowed for the same reason as claim 11.

 Claim 17 is allowable because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 17, including “wherein the magnetic assembly comprises a magnetic housing containing a permanent magnet therein and a biasing member interposed between the magnetic housing and the permanent magnet, wherein the magnetic housing and the permanent magnet are rotationally locked by the biasing member up to a threshold torque value.”

Claim 21 depends from claim 17 and is therefore allowed for the same reason as claim 17.

Claim 18 is allowed because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 18, including “wherein the lead 

Claim 22 depends from claim 18 and is allowed for the same reason as claim 18.

Claim 19 is allowed because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 19, including “wherein actuation of the magnetic assembly rotates a lead screw operatively coupled to a nut moveable along a length of the lead screw in response to rotation thereof, the nut containing at least one nut pulley affixed thereto, at least one exit pulley disposed within the implantable dynamic apparatus at the first end; at least one tension line fixed relative to the first end and passing over both the at least one nut pulley and the at least one exit pulley, and wherein the tension line is configured to be secured to a third portion of bone.”  

	Claim 23 depends from claim 19 and is allowed for the same reason as claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702. The examiner can normally be reached Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID O REIP/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees: /ple/ /E.D.L/                          SPRS, Art Unit 3993